ROBERTSON, Justice.
Pathalie Lee Wilson was indicted and tried in the Circuit Court of the First Judicial District of Chickasaw County, Mississippi, for the murder of John Albert Wilson. The jury found her guilty of manslaughter and the court sentenced her to *590serve a term of 15 years in the State Penitentiary.
There were ten assignments of error; we have carefully considered each one of them. We have reviewed the record and studied the briefs of counsel.
The appellant took the stand in her own defense, and testified that she freely and voluntarily made a statement to the law officers that she stabbed John Albert Wilson with a butcher knife. She contended that she did it in self-defense. She had lived with Wilson for two years but had left him and, at the time of the stabbing, Wilson was in Houston, Mississippi, trying to get her to go back to Algoma with him. She testified that while living with him that he had mistreated her, and that during the day before she stabbed him that night that he had struck and threatened her.
She testified that she was afraid of him, and had armed herself with the butcher knife to protect herself.
The only eyewitness, George Knox, testified that at the time of the stabbing, Wilson was not mistreating or threatening her.
Two other witnesses testified that when they came out of the “Honey Hole”, immediately after the stabbing, the appellant was brandishing the butcher knife, cursing Wilson, and saying that she meant to kill him.
Whether the appellant was guilty or innocent was a question for the jury to decide after being properly instructed as to the law. Taking the instructions for the State and for the appellant and considering them as a whole, we are of the opinion that the jury was properly instructed as to the law, and that the jury was justified in finding from the evidence and beyond a reasonable doubt that the defendant was guilty of manslaughter, as she was not acting in self-defense but was acting in the heat of passion when she fatally stabbed Wilson.
The sentence of fifteen years was within the limit established by the Legislature. The conviction and sentence are, therefore, affirmed.
Affirmed.
RODGERS, P. J., and PATTERSON, INZER and WALKER, TT., concur.